Citation Nr: 1732939	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  13-11 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a skin disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 2003 to October 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction was subsequently transferred to St. Paul, Minnesota.

This matter was previously before the Board, and this matter was held pending litigation interpreting the meaning of the schedular rating criteria used to evaluate the Veteran's skin disorder.  As this litigation is now complete, the Board shall evaluate the Veteran's claim.
 

FINDING OF FACT

During the course of his appeal, the Veteran's skin disorder was consistently found to cover less than 20 percent of his entire body and less than 20 percent of his exposed areas, and the Veteran was not shown to require at least six weeks of systemic therapy during any 12 month period during the period on appeal.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and were provided sufficient evidence to fairly rate his disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Skin Disorder

At issue is whether the Veteran is entitled to an increased disability rating for a skin disorder.  Unfortunately, the criteria for an increased disability rating have not been met.

The Veteran first filed for service connection in November 2007, and, in May 2008, the RO granted service connection and assigned a disability rating of 30 percent.  In February 2009, the RO proposed reducing the Veteran's disability rating to 10 percent, and, in May 2009, the RO reduced the Veteran's disability rating to 10 percent.  The Veteran filed an increased rating claim in August 2011, and, in September 2011, the RO denied his claim.  The Veteran appealed.
 
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's disability rating is assigned pursuant to Diagnostic Code 7806.  Under Diagnostic Code 7805, a disability rating of 10 percent is assigned when a skin disorder covers at least five percent but less than 20 percent of the entire body or at least five percent but less than 20 percent of exposed areas, or when treatment of the skin disorder requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12 month period.  A disability rating of 30 percent is assigned when a skin disorder covers 20 percent to 40 percent of the entire body or 20 to 40 percent of exposed areas, or when treatment of the skin disorder requires systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more but not constantly during the past 12 month period.  Finally, a disability rating of 60 percent is assigned when a skin disorder covers more than 40 percent or more than 40 percent of exposed areas, or when treatment of the skin disorder requires constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12 month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The Veteran filed an increased rating claim in August 2011.

The Veteran's treatment records indicate that he has had dermatitis throughout the period on appeal.

In a September 2011 written statement, the Veteran reported that his skin disorder manifested in redness, itching, and pimples on his scalp.  The Veteran submitted photographs of his scalp corroborating his reports.

The Veteran underwent a VA examination in September 2011 at which he reported itching around the beard area leading to a diagnosis of pseudofollicular barbae.  The Veteran indicated that he does not have a problem if he does not shave, and, as a result, he keeps a three to seven day growth of beard.  The Veteran also reported an intermittent itchy back.  The examiner opined than none of the Veteran's skin conditions caused scarring or disfigurement of the head, face, or neck.  The examiner noted that the Veteran had not been treated with oral or topical medications in the past 12 months (since September 2010) for any skin condition.  The examiner did not observe any visible skin conditions with the exception of self-inflicted scratches on the upper thorax without any broken skin.  The examiner further clarified that the Veteran's pseduofollicular barbae had resolved, and that the Veteran's self-inflicted scratches were of no clinical significance.

In a December 2011 notice of disagreement, the Veteran argued that he should have been compensated for the itchy, red bumps on his scalp depicted in the photographs that he had previously submitted.

In February 2013, the Veteran submitted an increased rating claim for chronic body rash.  In an April 2013 VA Form 9, the Veteran reported that the pictures he had previously submitted indicated that he should receive an increased disability rating.  The Veteran further claimed that he manifested redness, pimples, and itching of his scalp, face, arms, back, and chest.  Finally, the Veteran stated that he still gets redness and pimples on his face.

The Veteran underwent another VA examination in May 2013.  The examiner noted that as of 2011 the Veteran's pseudofollicular barbae had resolved with appropriate shaving techniques.  The Veteran reported that he had a generalized itchy skin rash involving his back, chest, arms, face, scalp, and feet consisting of red pimples.  The Veteran stated that he was treating his skin with over-the-counter remedies, and denied having been prescribed medication to treat the condition.  The examiner opined that the Veteran's reported body rash is not related to or otherwise aggravated by the Veteran's pseudofolliculitis barbae (for which he has been granted service connection), because pseudofolliculitis barbae does not cause any additional body rashes, and, with the exception of a single body rash that resolved while the Veteran was still in service, the Veteran's treatment records are silent for reports of or treatment for skin conditions.

The Veteran underwent another VA examination in January 2014 at which he reported that in 2007 while on deployment he developed a red, itchy skin rash on his arms, legs, feet as well as his beard region.  The Veteran sought medical treatment and was given some type of cream for his skin condition which did not work.  The examiner noted that a review of the Veteran's treatment records indicates that he was treated for outbreaks on his face, neck, and back which resolved after three weeks.  Currently, the Veteran reported a red, itchy rash on his arms, chest, left foot, neck, scalp, and beard region.  The Veteran indicated that the skin on his scalp and face is aggravated after shaving, and that he treats his skin with over-the-counter remedies.  The examiner stated that the Veteran manifested pink popular lesions or macular rash on his beard, scalp, left thumb and wrist, trunk, and bilateral forearms resulting in less than one percent of exposed body area and less than one percent of total body surface area.

In March 2015, the Veteran submitted photographs of this scalp, neck, and face.

The Veteran underwent another VA examination in March 2015 at which he reported a red, itchy skin rash on his arms, legs, feet and beard region.  The examiner estimated that the Veteran's skin disorder affected less than five percent of the Veteran's total body area and less than five percent of the exposed areas.  

The weight of the evidence indicates that the Veteran is not entitled to a disability rating in excess of 10 percent for a skin disorder.  One way to qualify for a disability rating in excess of 10 percent is for the Veteran must manifest a skin disorder impacting at least 20 percent of the total body area or 20 percent of the exposed areas.  Unfortunately, the Veteran does not meet this criteria.  As described above, the Veteran was provided a number of VA examinations during the period on appeal, but no medical professional found that the Veteran's skin disorder covered at least 20 percent of either his total body area or of the exposed areas.  The Veteran has submitted photos as well, but from a review of the pictures, it cannot be said that a rating in excess of 10 percent is warranted.

Alternatively, the Veteran could be assigned a disability rating in excess of 10 percent if treatment of his skin disorder required systemic therapy for a total duration of greater than six weeks during a twelve month period.  Nevertheless, the Veteran repeatedly indicated that he treated his skin disorder with over-the-counter remedies (none of which were systemic in nature), and the Veteran's treatment records do not otherwise indicate that the Veteran underwent systemic therapy.  He has not argued to the contrary.  

Here, the weight of the probative evidence of record simply fails to demonstrate that the Veteran is entitled to an increased disability ratings.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to a disability rating in excess of 10 percent for a skin disorder is denied.

Regarding any other theory for a claim for an extraschedular disability rating, the Board finds that the Veteran has not claimed entitlement to an extraschedular disability rating, and a claim for and extraschedular disability rating is not otherwise raised by the record.  Therefore, the Board finds that further extraschedular consideration is not necessary; Yancy v. McDonald, 27 Vet. App. 484 (2016); and referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service is not necessary. 

TDIU

The Board has also considered whether a claim for a total disability due to individual unemployability (TDIU) has been raised by the record.  See Rice.  The Board finds that it has not, because the Veteran underwent a VA psychiatric examination in February 2015 which indicated that the Veteran was gainfully employed as a data analyst; and that prior to that time he was an information technology specialist.  The Veteran has not subsequently claimed that he is unable to secure and maintain gainful employment on account of his skin condition.  As such, TDIU is not raised by the record.


ORDER

A disability rating in excess of 10 percent for a skin disorder is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


